



COURT OF APPEAL FOR ONTARIO

CITATION:
Nagpal v.
    IBM Canada Ltd., 2021 ONCA 391

DATE: 20210603

DOCKET: C67398

Doherty, Pepall and
    Thorburn JJ.A.

BETWEEN

Vinay Nagpal

Plaintiff

(Respondent)

and

IBM
    Canada Ltd.

Defendant

(Appellant)

Jennifer Dolman and Aislinn Reid, for
    the appellant

IBM Canada Ltd.

Michael N. Freeman, for the respondent Vinay
    Nagpal

Heard: February 16, 2021 by videoconference

On appeal from the judgment of Justice Paul B. Schabas of the
    Superior Court of Justice, dated July 30, 2019, with reasons reported at 2019
    ONSC 4547, 2019 C.L.L.C. 210-065.

COSTS
    ENDORSEMENT

[1]

We have received and reviewed the cost
    submissions of both parties. We order partial indemnity costs to the appellant,
    Vinay Nagpal, in the amount of $25,000.00 inclusive of disbursements and
    applicable H.S.T.

Doherty
    J.A.

S.E. Pepall J.A.

J.A. Thorburn J.A.


